Citation Nr: 1511949	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-04 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety.

5.  Entitlement to service connection for a thyroid disability.

5.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal subsequently was transferred to the Winston-Salem, North Carolina, RO.
 
The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The RO certified a claim of service connection for PTSD for appellate review.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder and anxiety.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder and anxiety, are as stated on the title page of this decision.

As is explained below in greater detail, the previously denied claim of service connection for a lumbar spine disability is reopened.  The reopened claim and the other remaining currently appealed claims are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the claim of service connection for a lumbar spine disability for lack of a current disability; the Veteran was notified of the decision and of her appellate rights but she did not appeal. 

2.  The additional evidence since the RO's decision in August 2003 is not redundant or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision, which denied the Veteran's claim of service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied service connection claim for a lumbar spine disability, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2014) which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In an August 2003 rating decision, the RO denied the claim of service connection for a lumbar spine disability for lack of a current disability.  The Veteran was notified of the decision and of her appellate rights but she did not appeal.  The Veteran also did not submit any statements relevant to this claim within 1 year of the April 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).

The evidence of record at the time of the August 2003 rating decision included the Veteran's service treatment records.  The evidence added to the record since the prior denial includes private treatment records that show degenerative arthritis of the lumbar spine.    

The Board finds that the recent evidence of a current lumbar spine disability is new and material as it is not cumulative or redundant of the evidence previously of record and relates to a previously unestablished element of entitlement to service connection for a lumbar spine disability (namely a current disability).  Accordingly, as new and material evidence has been received, the previously denied service connection claim for a lumbar spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board has reopened the previously denied service connection claim for a lumbar spine disability.  The Veteran also contends that he incurred PTSD, an acquired psychiatric disability other than PTSD, to include depressive disorder and anxiety, a thyroid disability, and diabetes mellitus during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before any of these underlying claims can be adjudicated on the merits.  

The evidence of record suggests that the Veteran's current lumbar spine disability may be related to service.  Specifically, the Veteran reports back pain since service, which she relates to bending and lifting and several falls in service.  A June 8, 2004, x-ray shows degenerative arthritis of the lumbar spine.  In May 2010, a VA examiner diagnosed lumbar strain which he opined was not related to incidence of back pain in service.  The VA examiner did not address the Veteran's report of continuous back pain since service or the June 2004 x-ray.  The evidence of record is insufficient to decide the claim; VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record suggests that the Veteran's claimed PTSD and her current acquired psychiatric disorder other than PTSD may be related to service.  The Veteran contends that her current depressive disorder and anxiety are related to three incidents of military sexual trauma and pain from her current service-connected disabilities.  The Veteran reported that during one such incident she was raped in 1974 while stationed at USAF Hospital, Incirlik, Turkey.  Service personnel records place her at the hospital and service treatment records show that she sought mental health treatment in July 1974 and complained of depression on September 27, 1990.  At a March 25, 2009, psychiatric examination, the Veteran reported the in-service mental health treatment as well as current depression and anxiety due to chronic pain.  In June 2010, a VA examiner diagnosed depressive disorder, not otherwise specified, which he opined was not related to service.  The rationale was that the Veteran reported depression and anxiety due to pain during the March 2009 psychiatric evaluation.  The June 2010 VA examiner did not address the Veteran's report of in-service military sexual trauma and subsequent mental health treatment, however.  In October 2013, Dr. F. opined that a significant portion of the Veteran's psychological condition is due to her service-connected medical conditions.  Given the foregoing, the Board finds that the evidence of record is insufficient to decide the claim and VA examination is needed.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes).  

The evidence of record suggests that the Veteran's current thyroid disability may be related to service.  The Veteran reports that her current thyroid problems, which include recurrent nodes and cysts on the thyroid, are related to radiation exposure following the Chernobyl nuclear meltdown on April 26, 1986, while she was stationed in Hahn, Germany, from September 1985 to December 1989.  The evidence of record is insufficient to decide the claim; VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  If a VA examiner determines that the Veteran's current thyroid disability is a radiogenic disease, that is, one that may be induced by ionizing radiation, then the provisions of 38 C.F.R. § 3.311 necessitate a dose estimate to determine the extent of radiation exposure, if any, the Veteran may have had during her military service.  See also 38 C.F.R. § 3.311 (2014).

The evidence of record suggests that the Veteran's diabetes mellitus may be related to service.  The Veteran's service treatment records show that she sought treatment for dizziness and nausea on multiple occasions during service, including on August 17, 1973, March 26, 1974, and on May 8, 1989.  She reports that she often felt better after she had something to eat.  On separation from service, the Veteran reported dizziness and the examiner noted low glucose.  The examiner did not conduct further testing to determine whether the Veteran had diabetes mellitus which was diagnosed subsequently in 2007.  The Veteran contends that her current diabetes mellitus is related to the dizziness and low glucose noted in service.  Given the foregoing, the Board finds that the evidence of record is insufficient to decide the claim and VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbar spine disability, PTSD, an acquired psychiatric disability other than PTSD, to include depressive disorder and anxiety, a thyroid disability, and/or for diabetes mellitus since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any lumbar spine disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability, if diagnosed, had its onset during active service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of PTSD and any acquired psychiatric disability other than PTSD, to include depressive disorder and anxiety.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability, to include PTSD, depressive disorder, and/or anxiety, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must state whether it was caused or aggravated by the Veteran's reported military sexual trauma.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depressive disorder or anxiety, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of diabetes mellitus.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus is related to the Veteran's active service, including whether the dizziness during service or the low glucose noted on separation from service were initial manifestations of the current diabetes mellitus.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his thyroid disability.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any current thyroid disability experienced by the Veteran and to determine if such disability is a radiogenic disease, that is, one that may be induced by ionizing radiation.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a thyroid disability, if diagnosed, is related to the Veteran's active service or any incident of service, to include her report of possible exposure to ionizing radiation while stationed at Hahn, Germany, during the Chernobyl nuclear meltdown on April 26, 1986.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

6.  If, and only if, a VA examiner determines that the Veteran's current thyroid disability is a radiogenic disease, then the AOJ should take all appropriate steps to obtain any information regarding the Veteran's possible exposure to ionizing radiation while on active service in Hahn, Germany, in April 1986, to include contacting the Veteran to request additional information and contacting the appropriate Federal records repository in order to obtain any additional service documents. 

Then, forward all evidence and information pertinent to the claim for service connection for a thyroid disability as due to ionizing radiation exposure to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, pursuant to 38 C.F.R. § 3.311(a).  It should be noted that the Veteran appears to be alleging exposure to radiation from the Chernobyl nuclear accident. 

If necessary, the claims file should be submitted to the Under Secretary for Benefits to obtain an advisory medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any exposure to ionizing radiation during the Veteran's active service caused or contributed to her current thyroid disability.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

8.  Review the completed examination reports and determine if they are in substantial compliance with the REMAND directives.  If not, please take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


